Citation Nr: 0724123	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970.  Thereafter, it appears that he served in the Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in June 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By an April 
2007 statement, the veteran related that he was waiving the 
right to have this additional evidence reviewed by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a current 
disability that is the result of a disease or injury incurred 
or aggravated in line of duty in "the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  "The term 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).   
The veteran contended during his March 2007 hearing that his 
hearing loss is the result of noise exposure during service.  
In particular, the veteran asserted that when he was on a 
swift boat in Vietnam there was a 50 caliber machine gun 
directly above his head that caused his hearing loss.  

The medical evidence of record contains an April 2005 VA 
audiological examination which found that the veteran had 
normal hearing according to VA standards in his right ear and 
data that was most consistent with sensorineural impairment 
in his left ear.  The examiner opined that it was not likely 
that the veteran's hearing loss was related to noise exposure 
while he was in service.  

In April 2006, Dr. R.H., an ears, nose, and throat doctor, 
provided an opinion that it was at least as likely as not 
that the veteran's sensorineural hearing loss was caused by 
his noise exposure during the military.  Attached to his 
opinion were the veteran's May 1966 entrance and May 1970 
separation examinations with audiometric findings.  Dr. R.H. 
did not provide the veteran's current audiometric results 
along with his report.  

In April 2007, the veteran submitted what appears to be a 
summary that he prepared of the audiological results from his 
May 1966 service entrance and May 1970 separation 
examinations, January 2005 private audiogram, April 2005 VA 
audiology examination, December 2005 private audiogram, and 
Aril 2007 audiogram.  However, the Board notes that private 
January 2005, December 2005, and April 2007 audiograms are in 
graphical form only and the examiners did not provide an 
interpretation of the audiometric readings contained on the 
graphs.  Moreover, the report did not indicate what sort of 
speech audiometric testing was done.  For VA purposes, the 
Maryland CNC Test must be used, as noted above.  38 C.F.R. § 
3.385.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

The Board notes that after the veteran's separation from 
active duty in June 1970, his service medical records 
indicate that he served in the Naval Reserves.  In this 
regard, there are service medical records in the veteran's 
claims file dated from September 1970 until November 1992.  A 
September 1994 document from the Department of the Navy 
reflected that the veteran retired from the Naval Reserves.  
Importantly, these medical records contain audiological 
findings in August 1979, February 1985, November 1985, and 
November 1992.  Further, the veteran first noted on a 
November 1992 officer physical examination questionnaire that 
he felt he might have hearing loss.  Importantly, the Board 
notes that the audiological results on the November 1992 
examination appear to reflect hearing loss in the left ear 
pursuant to 38 C.F.R. § 3.385.  
 
Based on the foregoing, the Board finds that on remand, the 
AMC should attempt to obtain the dates of any period of 
active duty for training and any period of inactive duty for 
training after the veteran's period of active duty ending in 
June 1970.  38 U.S.C.A. § 101(24).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
specific dates of active duty and 
inactive duty for training after the 
veteran's period of active duty ended in 
June 1970.  The RO should attempt 
specifically to verify whether a period 
of active duty or inactive duty for 
training coincided with his November 1992 
examination that contained audiological 
results consistent with left ear hearing 
loss for VA purposes.  38 C.F.R. § 3.385.

2.  After the development above has been 
completed, the RO should arrange for the 
veteran to be scheduled for a VA 
examination to evaluate any left ear and 
right ear hearing loss.  

a.  Based on a review of the claims 
folder and the examination findings, 
the examiner should indicate whether 
the veteran has left ear and right 
ear hearing loss.  

b.  If right ear or left ear hearing 
loss is found, the examiner should 
state a medical opinion--based on 
review of all pertinent evidence of 
record including the service medical 
records, private treatment reports, 
and VA treatment reports--as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's right ear and left ear 
hearing loss, is the result of a 
disease or injury occurred during 
his period of active duty (January 
1967 to June 1970) as opposed to its 
being more likely do to some other 
factor or factors.  The Board is 
particularly interested in 
determining whether the veteran's 
hearing loss is the result of noise 
exposure during active duty from 
January 1967 to June 1970.  
Therefore, the examiner should opine 
as to the relationship, if any, 
between the veteran's service from 
January 1967 to June 1970 when he 
was exposed to machine gun fire and 
any current hearing loss.  The 
examiner should consider the 
audiological results on the May 1966 
entrance examination, May 1970 
separation examination, August 1979 
service medical entry, May 1985 
examination, November 1985 
examination (where a diagnosis of 
high frequency hearing loss was 
rendered), and November 1992 
examination.  The examiner should 
also consider the January 2005, 
December 2005, and April 2007 
private audiograms.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should readjudicate the claim 
for service connection for hearing loss 
of the left ear and right ear, taking 
into consideration all the evidence of 
record.  In addition to considering 
whether current hearing loss is the 
result of noise exposure during the 
period of active duty from January 1967 
to June 1970, the RO should also consider 
whether service records verifying dates 
of duty in the Naval Reserves show that 
the veteran was disabled from left ear 
and/or right ear hearing loss incurred or 
aggravated during a period of active duty 
for training or from an injury (to 
include noise exposure) incurred or 
aggravated during a period inactive duty 
for training which resulted in his being 
disabled from left ear and/or right ear 
hearing loss.  See, e.g., McManaway v. 
West, 13 Vet. App. 60, 67 (1999).  
Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

